1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT RAMIREZ,                                  No. 2:19-cv-0827 KJN P
12                       Plaintiff,
                                                        ORDER APPOINTING LIMITED
13              v.                                      PURPOSE COUNSEL FOR SETTLEMENT
14    E. ROSE,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 9, 2019, plaintiff filed a motion to appoint counsel. (ECF No. 2.)

19   Plaintiff filed a motion to appoint counsel for limited purposes on August 26, 2019. (ECF No.

20   18.) The court finds that the appointment of counsel for plaintiff is warranted for the limited

21   purpose of assisting plaintiff prepare for and participate in a settlement conference and will

22   partially grant plaintiff’s motions. Rebecca A. Weinstein-Hamilton has been selected from the

23   Court’s Pro Bono Attorney Panel to represent plaintiff for this limited purpose and has agreed to

24   be appointed.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motions for the appointment of counsel (ECF Nos. 2, 18) are partially

27   granted.

28   ////

                                                       1
1

2              2. Rebecca A. Weinstein-Hamilton is appointed to represent plaintiff as limited purpose

3    counsel in the above entitled matter. This appointment is for the limited purpose of assisting

4    plaintiff with preparing for and participating in a settlement conference.

5              3. Within 21 days, Ms. Weinstein-Hamilton shall contact the Courtroom Deputy,

6    Alexandra Waldrop, at (916) 930-4187, to schedule the settlement conference. (ECF No. 16.)

7              4. Rebecca A. Weinstein-Hamilton’s appointment will terminate fifteen days after

8    completion of the settlement conference, or any continuation of the settlement conference.

9              5. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

10   spark@caed.uscourts.gov if she has any questions related to the appointment.

11             6. The Clerk of the Court is directed to serve copies of this order and the August 13, 2019

12   order (ECF No. 16) upon Rebecca A. Weinstein-Hamilton, Law Office of Rebecca Weinstein-

13   Hamilton, 4034 Prairie Falcon Dr., El Dorado Hills, CA 95762.

14   Dated: September 4, 2019

15

16

17
     /rami0827.31a
18

19
20

21

22

23

24

25

26

27
28

                                                         2
